Citation Nr: 1225659	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain with degenerative changes, prior to December 6, 2011.

2.  Entitlement to a rating in excess of 30 percent for right ankle sprain with degenerative changes from December 6, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, from March 23, 2009 to December 8, 2011.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, from December 8, 2011.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California, Regional Office (RO).  By a rating action in November 2006, the RO granted service connection for a right ankle sprain, with degenerative changes, evaluated as 10 percent disabling, effective June 16, 2006.  That rating action also granted service connection for diabetes mellitus, evaluated as 20 percent disabling.  The Veteran perfected a timely appeal to that decision.  Subsequently, in a supplemental statement of the case (SSOC), dated in September 2009, the RO increased the evaluation for diabetes mellitus, type II, from 20 percent to 40 percent, effective March 23, 2009; the RO also assigned separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus, effective March 23, 2009.  

On April 29, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  After the appeal was certified to the Board, additional evidence was also added to the claimed folder.  The Veteran also waived RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (c) (2011).  

In September 2011, the Board remanded the case to the RO for further evidentiary development.  By a rating action in April 2012, the Appeals Management Center (AMC) increased the evaluation for right ankle sprain, with degenerative changes, from 10 percent to 30 percent, effective December 6, 2011; that rating action also increased the evaluation for peripheral neuropathy of the right lower extremity from 10 percent to 20 percent, effective December 8, 2011.  Those, however, are not the highest possible ratings, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Because the Veteran's appeal involves the propriety of the initial ratings assigned following the grant of service connection for right ankle sprain and peripheral neuropathy, the Board has characterized the issues in accordance with the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  For the period prior to December 6, 2011, the Veteran's right ankle disability was manifested by complaints of pain and occasional swelling; marked limitation of motion is not approximated.  While there was evidence of degenerative changes, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus have not been shown.  

2.  From December 6, 2011, the right ankle has been manifested by degenerative changes.  Ankylosis of the right ankle in dorsiflexion between 0 degrees and 10 degrees has been shown.  

3.  The Veteran's right ankle sprain with degenerative changes is not shown to result in non-union of the tibia and fibula, or ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

4.  Prior to December 8, 2011, the Veteran's peripheral neuropathy in the right lower extremity was manifested by pain and numbness in the right lower extremity.  The veteran had no more than mild incomplete paralysis.  

5.  For the period since December 8, 2011, the peripheral neuropathy of the Veteran's right lower extremity has been manifested by symptoms productive of no more than moderate incomplete paralysis.  

6.  Peripheral neuropathy of the left lower extremity has been manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right ankle sprain with degenerative changes, prior to December 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).  

2.  The criteria for an evaluation in excess of 30 percent for right ankle sprain with degenerative changes, from December 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2011).  

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, prior to December 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8521 (2011).  

4.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of right lower extremity, from December 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2011).  

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8521 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2006 and October 2006 from the RO to the Veteran that were issued prior to the RO decision in November 2006.  Additional letters were issued in January 2008, September 2011, and October 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The service treatment records (STRs) indicate that the Veteran injured his right ankle getting off a bus in Korea in October 2004.  In November 2004, he was diagnosed with a right ankle sprain.  In December 2004, the Veteran was diagnosed with right ankle deltoid ligament tear/injury.  An MRI, performed in January 2005, revealed possible injury to the deltoid ligaments and distal tibial bony contusion.  A medical evaluation board consultation in November 2005 noted a diagnosis of chronic deltoid ligament injury of the right ankle; medication and physical therapy were prescribed.  A medical board proceeding reported a diagnosis of diabetes mellitus, type II.  

The Veteran's initial claim for service connection for a right ankle disorder (VA Form 21-526) was received in April 2006.  In conjunction with his claim, the Veteran was afforded a VA examination in June 2006.  At that time, he reported problems with weakness, which prevents him from working out.  The Veteran also complained of swelling when walking or working out and giving way.  The Veteran stated that the pain radiates into his knee; he described the pain as burning and cramping in nature.  The Veteran also reported that at the time of pain, he requires bed rest; however, he stated that the condition does not cause incapacitation.  On examination, it was noted that the Veteran's gait was abnormal; it was mildly antalgic, favoring the right.  Examination of the right ankle revealed tenderness.  No deformity was noted.  Range of motion of the right ankle revealed a dorsiflexion from 0 degrees to 10 degrees with pain starting at 10 degrees; plantar flexion from 0 degrees to 35 degrees.  The examiner stated that, on the right, joint function was additionally limited by pain, fatigue, weakness, lack of endurance, with lack of endurance having the major functional impact.  The joint function was not additionally limited by incoordination.  The above factors additionally limit the joint function by 10 degrees.  

Examination of the right peripheral pulses revealed femoral pulse of 2+, popliteal pulse of 2+, dorsalis pedis pulse of 2+, and anterial tibial pulse 2+.  Examination of the left peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pulse 2+, and anterior tibial pulse 2+.  The peripheral nerve examination was within normal limits.  Neurological examination of the lower extremities; motor function was within normal limits.  Sensory function was within normal limits.  The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+; the left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The right ankle x-rays showed degenerative arthritic changes.  The diagnosis was chronic deltoid ligament injury of the right ankle; the subjective factors are pain.  

On the occasion of another VA examination in October 2006, the Veteran indicated that he experiences intermittent recurrent swelling and consequently he wears an ankle support device when he expects to be active with respect to his ankles.  The Veteran reported that he experiences mild ankle discomfort daily, which he treats with ice or heat and massage.  He does not take analgesia and his ankle discomfort does not affect his usual activity or occupation.  Ankle examination did not demonstrate any evidence of warmth, tenderness, swelling or erethyma bilaterally.  Dorsiflexion was from 0 degrees to 20 degrees bilaterally, and plantar flexion was from 0 degrees to 45 degrees bilaterally.  He did not complain of pain with active movement and did not complain of pain, weakness, fatigability or lack of endurance with repetitive movement.  The pertinent diagnosis was right ankle sprain, by history, with no evidence of functional impairment.  

A November 2006 rating decision granted service connection for diabetes mellitus, type II, and a 20 percent evaluation was assigned, effective June 16, 2006.  

Received in January 2008 were VA progress notes dated from October 2007 to November 2007.  These records reflect ongoing clinical evaluation and treatment for chronic right ankle pain.  During a clinical visit in October 2007, the Veteran complained of chronic right ankle pain.  The assessment was deltoid ligament instability with pain.  A laced up ankle brace and orthotics were issued.  

The Veteran was afforded another VA examination in August 2008.  At that time, he stated that he experiences right ankle discomfort daily especially while he is at work and he works through his discomfort.  The Veteran also stated that the ankle occasionally gives away when he is climbing stairs and he develops occasional intermittent swelling.  He usually treats his ankle discomfort by having his wife give him a massage.  It was noted that he was recently referred to orthotics and was prescribed an ankle brace which he did not find beneficial.  He does not use any assistive devices for his ankle.  He denied any ankle pain which restricts his usual activity or occupation.  However, he has not engaged in repetitive activities likely secondary to his ankle discomfort.  Examination of the ankle was negative for warmth, tenderness, swelling and erethyma bilaterally.  Dorsiflexion was from 0 degrees to 20 degrees bilaterally, and plantar flexion was from 0 degrees to 45 degrees bilaterally.  He did not complain of pain with active movement and did not complain of pain, weakness, fatigability or lack of endurance with repetitive movement of his left ankle.  He did not complain of pain with active movement of his right ankle, but he complained of pain with repetitive movement.  The pertinent diagnosis was status post ligamentous injury of the right ankle; recent x-ray in January 2008 demonstrated evidence of remote trauma to the inferior aspect of the medial malleolus and mild ankle joint osteoarthrosis.  

VA progress notes dated from September 2008 to February 2009 show that the Veteran received ongoing clinical attention and treatment for his right ankle disorder.  When seen in February 2009, the Veteran complained of pain in the right ankle and both knees.  He also reported occasional swelling in his right ankle.  The assessment was ankle pain, with history of severe sprain, deltoid ligament rupture, likely chronic tendonitis.  An x-ray study of the right ankle in February 2009 revealed post-traumatic changes of the ankle, and mild osteoarthrosis of the tibiotalar joint.  

On the occasion of a VA examination for evaluation of diabetes mellitus in March 2009, the Veteran reported having numbness in both feet which began in 2008.  The Veteran indicated that he also experiences pain and swelling after being on his feet all day; he noted that the pain increases through the day.  The Veteran stated that he is being treated with ibuprofen for the discomfort, but he is receiving no treatment specifically for the numbness.  On examination, it was noted that the peripheral pulses were all within normal limits and easily palpable.  There was no peripheral edema.  Cranial nerves were intact.  Deep tendon reflexes were equal and physiologic.  Sensorium was intact with a minimal degree of apparent hypesthesia in the toes and somewhat on the feet below the ankles.  The extremities appeared completely normal.  The pertinent diagnosis was peripheral neuropathy, by history, with minimal hypesthesia of the lower extremities.  The examiner noted that the peripheral neuropathy is a complication of the diabetes mellitus.  

Received in September 2009 were VA progress notes dated from March 2009 to July 2009.  These records show that the Veteran received ongoing clinical attention and treatment for symptoms associated with his right ankle disorder.  During a clinical visit in July 2009, it was noted that the Veteran's major complaint was of right ankle pain; he stated that he has been able to coach his daughter's soccer team by wrapping up his ankle but he has been unable to run with the team.  The Veteran also complained of occasional swelling in the ankle.  On examination of the right ankle, he had pain over the deltoid ligament, tenderness to palpation over the lateral and posterior tibiofibular joint, less so over the calcaneofibular ligament.  Dorsiflexion was to 20 degrees and plantar flexion was to 20 degrees.  There was no swelling, and normal sensation was noted; the veteran noted that his foot felt swollen.  The diagnosis was history of severe right ankle sprain with pain.  

Received in February 2011 were VA progress notes dated from February 2010 to June 2010 which show that the Veteran received ongoing clinical attention and treatment for his right ankle disorder.  During a clinical visit in June 2011, the Veteran indicated that his symptoms had grown worse; he stated that it feels like his "toes are about to burst" with burning pain in the calves up to the knee level.  He also complained of ankle pain.  Examination revealed decreased sensation from the knees to the feet, with stocking distribution.  The assessment was ankle pain with worsening neuropathy.  

At his personal hearing in April 2011, the Veteran indicated that his right ankle disorder has gotten progressively worse.  The Veteran stated that he has been told that he has nerve damage in the right leg; he noted that he experiences tingling in his right leg.  The Veteran reported that he wears a brace on the right ankle at least twice a week; he only wears it on occasion because it is uncomfortable and hurts when he wears his work boots.  The Veteran indicated that he also experiences swelling and discomfort in the right ankle.  The Veteran noted that he gets constant pain all day and the pain gets progressively worse during the day with prolonged standing.  The Veteran reported that he is unable to move as fast as he used to; he noted that his ankles and toes hurt more and the pain keeps him from advancing at work.  

On December 6, 2011, the Veteran was afforded a VA examination for evaluation of his right ankle.  At that time, the Veteran indicated that he continued to have constant swelling and pain with instability of the right ankle which tends to rollover 3 to 4 times a day in association with transient symptoms.  The Veteran reported soreness in the ankle at night.  He stated that he is currently working as a cook and being on his feet throughout the day will be associated with increased soreness of the ankle.  The Veteran reported increased discomfort in the right ankle that affects his occupational activities as a cook where he is required to be on his feet for extended periods of time.  The right ankle had plantar flexion to 10 degrees with pain beginning at 20 degrees; dorsiflexion was at 0 degrees.  The Veteran has tenderness on palpation of the right ankle.  It was noted that the Veteran has ankylosis in plantar flexion at less than 30 degrees, in dorsiflexion between 0 degrees to 10 degrees.  The Veteran does not use assistive devices.  The examiner noted that x-ray study of the right ankle demonstrates the presence of a healed fracture at the junction of the middle and distal thirds of the fibular shaft; he also has degenerative arthritis in the right ankle.  The examiner stated that chronic swelling and pain in the ankle affects his activities as a cook where he is required to be on his feet for prolonged periods of time.  

On December 8, 2011, the Veteran was also afforded a VA examination for evaluation of his peripheral neuropathy.  It was noted that the Veteran began experiencing some numbness and tingling in his toes and feet with the numbness occurring first in 2008 and 2009.  The Veteran indicated that he has noticed a progressive weakness in his lower extremities and to a lesser degree in his upper extremities.  The Veteran reported constant moderate pain in the lower extremities.  It was noted that he had mild paresthesias and dysesthesias in the lower extremities; he also had moderate numbness in the lower extremity.  Examination of the lower extremities revealed decreased light touch in the lower extremities.  He had decreased cold sensation of the right lower extremity; he also had trophic changes of the right lower extremity.  Sensation was absent in the foot and toes.  The examiner reported incomplete paralysis of the sciatic nerve of the right lower extremity that was described as moderate.  The examiner further noted that weakness in the Veteran's right ankle put him at danger of falling.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The RO has assigned a staged rating for the Veteran's right ankle disorder, and the Board agrees that there has been a change in the severity of the disability during the claim and appeal period.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  

A.  Right Ankle

The diagnostic criteria that is used to award ratings for an ankle disability where there is limitation of motion can be found at 38 C.F.R. Part 4, Diagnostic Code 5271 (2011).  Under this code, a 10 percent evaluation requires moderate limited motion of the ankle.  A 20 percent disability will be assigned where there is marked limitation of motion of the ankle.  The Board observes that 20 percent is the highest rating available under Diagnostic Code 5271.  38 C.F.R. Part 4 (2011).  

A 30 percent evaluation is potentially available under Diagnostic Code 5270 for ankylosis of an ankle, in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is potentially available with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2011).  If there is plantar flexion less than 30 degrees, a 20 percent disability rating is assigned.  Id.  The regulations define normal range of motion for the ankle as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2011).  

Diagnostic Code 5003 states that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

(i).  Rating higher than 10 percent prior to December 6, 2011.

The Board finds that the evidence does not show that the Veteran's right ankle disability warranted a rating in excess of 10 percent prior to December 6, 2011.  Although the Veteran was found to have limitation of motion in that joint on VA examination in June 2006, his dorsiflexion and plantar flexion were not so severely limited as to qualify for a 20 percent rating under Diagnostic Code 5271.  More importantly, on VA examinations in October 2006 and August 2008 the Veteran had normal range of motion of the right ankle.  While the Veteran complained of right ankle pain, there were no clinical findings of ankylosis as to qualify for an increased rating under Diagnostic Code 5270.  Therefore, he is not entitled to a higher rating under either Diagnostic Codes 5270 or 5271.  38 C.F.R. § 4.71a (2011).  Furthermore, while there was X-ray evidence of degenerative changes of the right ankle, the Veteran is not entitled to a separate rating for degenerative arthritis under Diagnostic Code 5003, in addition to the 10 percent disability rating assigned under Diagnostic Code 5271 for limitation of motion of the ankle because ratings based on limitation of motion cannot be combined with ratings for arthritis.  To do so, in this case, would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for his right ankle disability under any of the rating criteria potentially applicable during the period prior to December 6, 2011.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board has considered the Veteran's complaints of flare-ups and pain, and all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating higher than 10 percent.  DeLuca v. Brown, 8 Vet. App. 202(1995).  On VA examination in October 2006 and August 2008, range of motion of the right ankle did not decrease with repetitive use.  On June 2006 VA examination, the examiner noted that, on the right, the joint function was additionally limited by pain, weakness and lack of endurance.  He further stated that the above factors additionally limit the joint function by 10 degrees.  On August 2008 VA examination, the Veteran complained of right ankle discomfort on a daily basis, especially while he is at work and he works through the discomfort.  However, the Board finds that even if the Veteran experienced flare-ups of his right ankle disability, there was no evidence suggesting that, on repetitive use, the Veteran's service-connected right ankle disability was restricted such that the requirements for an increased rating would be met.  Therefore, even considering the effects of pain on use the probative evidence is against a finding that the service-connected disability equates to such limitation that a rating in excess of 10 percent is warranted prior to December 6, 2011.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that there is no basis for assigning a rating in excess of 10 percent for a right ankle disability under Diagnostic Code 5271 prior to December 6, 2011.  38 C.F.R. § 4.124a (2011).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting a disability evaluation in excess of the 10 percent granted for the Veteran's right ankle disability for the period from June 16, 2006 to December 6, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.102 (2011).  

Additionally, the Board finds that there is no showing that the Veteran's service-connected right ankle disability reflected so exceptional or so unusual a disability picture as to warrant the assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that the disability was not shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned rating for marked limitation of motion), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Hence, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

(ii).  A rating higher than 30 percent from December 6, 2011

A review of the clinical evidence shows that the Veteran's right ankle, after December 6, 2011, was manifested by increased pain, limitation of plantar flexion and tenderness on palpation of the right ankle.  Dorsiflexion of the right ankle has been limited to 10 degrees, the uppermost restriction for a 30 percent evaluation if considered ankylosed.  38 C.F.R. Part 4, Diagnostic Code 5270 (2011).  Moreover, the Veteran has repeatedly reported pain on prolonged standing and walking, swelling, and tenderness; he has also complained of instability of the right ankle.  During the December 6, 2011 VA examination, it was noted that the Veteran had what was considered equivalent to ankylosis in plantar flexion at less than 30 degrees, in dorsiflexion between 0 degrees to 10 degrees.  The examiner stated that chronic swelling and pain in the ankle affects his activities as a cook where he is required to be on his feet for prolonged periods of time.  It is apparent that the Veteran has continuing difficulties with significant, recurrent discomfort and pain, which results in moderately severe diminished joint functioning.  

It is the Board's judgment that, with consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011), and DeLuca, 8 Vet. App. at 205-206, the Veteran's pain, significant discomfort, swelling on use, and limitation of motion does not support a rating greater than 30 percent disability evaluation.  38 C.F.R. Part 4 (2011).  The evidence of record prior to this date does not support the Veteran's contentions that a 30 percent disability rating or higher should have been assigned prior to December 6, 2011.  

The medical evidence after December 6, 2011, does not reflect instability or weakness, or limitation of range of motion, greater than that contemplated by the 30 percent evaluation.  Significantly, the December 2011 VA examination report fails to show that the right ankle disability results in non-union of the tibia and fibula, or ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

In this case, the Veteran has presented credible and competent lay report of right ankle pain, swelling, weakness, and decreased range of motion.  There are no higher schedular evaluations based upon limitation of motion.  As such, a discussion of functional impairment under 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Overall, the Veteran has not described, and the medical evidence does not show, that his right ankle disability has resulted in non-union of the tibia or fibula, ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, for any time during the appeal period.  The claim, therefore, must be denied.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  

In reaching the above determination, the Board considered whether the Veteran's service-connected disability standing alone presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, however, no objective evidence has been presented showing factors such as a marked interference with employment beyond that interference contemplated in the assigned ratings or frequent periods of hospitalization, due solely to the Veteran's service-connected right ankle disability, as to render impractical the application of the regular schedular standards.  In the absence of such factors, the Board finds that the criteria for referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (1) (2011) are not met.  


B.  Peripheral neuropathy, right lower extremity

The Veteran's peripheral neuropathy of the right lower extremity is rated under Diagnostic Code 8521 which contemplates paralysis of the external popliteal nerve (common peroneal) under DC 8521.  38 C.F.R. § 4.124a (2011).  Under Diagnostic Code 8521 a 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.121a, Diagnostic Code 8521.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In a September 2009 rating action, service connection was granted for peripheral neuropathy of the right lower extremity and a 10 percent evaluation was assigned under DC 8521, effective March 23, 2009.  The Veteran appealed the initial evaluation assigned.  In April 2012, the disability rating was increased to 20 percent, effective December 8, 2011.  

Applying the regulations to the facts in the case, the Board finds that, prior to December 8, 2011, the criteria for a rating in excess of 10 percent were not met.  While the records indicate that the Veteran complained of constant pain and numbness in the right feet and toes, the objective evidence of record does not indicate that the Veteran experiences moderate incomplete paralysis of the external popliteal nerves; in fact, the evidence of record does not indicate any objective indications of sensory or motor abnormalities of the right lower extremity prior to December 8, 2011.  Significantly, during the March 2009 VA examination, it was noted that the deep tendon reflexes were equal and physiologic; sensorium was intact with a minimal degree of apparent hypesthesia in the toes and on the feet below the ankles.  In light of those clinical findings, there is no objective indication of a moderate degree of incomplete paralysis.  Therefore, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to December 8, 2011.  

Likewise since December 8, 2011, the criteria for a rating in excess of 20 percent have not been met.  Based on the findings from the most recent examination in December 2011, the RO increased the evaluation for the Veteran's peripheral neuropathy of the right lower extremity to 20 percent, effective December 8, 2011.  At that time, it was noted that the Veteran had moderate numbness in the lower extremity.  Examination of the lower extremities revealed decreased light touch in the lower extremities.  He had decreased cold sensation of the right lower extremity; he also had trophic changes of the right lower extremity.  Sensation was absent in the foot and toes.  The examiner reported incomplete paralysis of the sciatic nerve of the right lower extremity that was described as moderate.  Significantly, the evidence established that the Veteran's sensory disturbances due to peripheral neuropathy were sufficient to result in impairment analogous to moderate incomplete sciatic nerve paralysis.  

However, as is illustrated by the objective findings shown at the December 2011 VA examination, the Veteran's right lower extremity neuropathy cannot be properly described as severe in degree.  Despite the Veteran's reports of constant numbness and tingling, he has no significant deficits in muscle strength.  Motor examination did not disclose any wasting in the right lower extremity and there was no evidence of muscle spasm, paralysis or foot drop.  Use and control of the right lower extremity are primarily intact, and hence assignment of a higher evaluation based on a finding of severe incomplete paralysis is not appropriate.  Therefore, the evidence of record does not indicate that the right lower extremity neuropathy is more than moderate.  

C.  Peripheral neuropathy, left lower extremity

Similar to the right lower extremity, the Veteran's left lower extremity has been rated as 10 percent disabling effective March 23, 2009, under the criteria for rating diseases of the peripheral nerves, specifically, impairment of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under that code, incomplete paralysis is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  A 40 percent rating is assigned for complete paralysis, manifested by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's peripheral neuropathy of left lower extremity at any time during the appeal period.  In analyzing the status of the Veteran's peripheral neuropathy, it is noted that the left lower extremity has had similar findings at any given time.  

Based on the above evidence, the Board finds that the Veteran's peripheral neuropathy of the left lower extremity has not been manifested by moderate incomplete paralysis of the common peroneal nerve.  Although the record reflects complaints of pain and numbness in the left lower extremity, the objective evidence of record does not indicate that the Veteran experiences moderate incomplete paralysis of the external popliteal nerves.  Significantly, during the March 2009 VA examination, it was noted that the peripheral pulses were all within normal limits and easily palpable.  Deep tendon reflexes were equal and physiologic; sensorium was intact with a minimal degree of apparent hypesthesia in the toes and on the feet below the ankles.  In light of those clinical findings, there is no objective indication of a moderate degree of incomplete paralysis.  Moreover, while the December 2011 VA examination reported decreased cold sensation in the left lower extremity, trophic changes in the left lower extremity and sensation was absent in the toes and foot, the examiner noted that the incomplete paralysis in the left lower extremity was normal.  Thus, the totality of the evidence shows that the Veteran's peripheral neuropathy had not been manifested by moderate incomplete paralysis.  Therefore, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

Given the above, despite the Veteran's complaints of pain and numbness in the left lower extremity, his peripheral neuropathy had remained relatively mild throughout the appeal period.  Thus, his peripheral neuropathy of the left lower extremity does not more nearly approximate moderate incomplete paralysis in left lower extremity to warrant a higher 20 percent rating under Diagnostic Code 8521.  

In conclusion, an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  

Finally, pursuant to 38 C.F.R. § 3.321(b) (1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for each the Veteran's service-connected disabilities on appeal, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that any the service-connected disabilities on appeal required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial rating in excess of 10 percent for right ankle sprain with degenerative changes, prior to December 6, 2011, is denied.  

Entitlement to a rating in excess of 30 percent for right ankle sprain with degenerative changes from December 6, 2011, is denied.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, from March 23, 2009 to December 8, 2011, is denied.  

Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, from December 8, 2011, is denied.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


